               Case 6:18-cv-06823-FPG-MJP Document 19-3 Filed 04/30/20 Page 1 of 2


Beath, Patrick

From:                                 Beath, Patrick
Sent:                                 Wednesday, February 12, 2020 9:13 PM
To:                                   'Frank Housh'; Kirsten Anderson
Subject:                              RE: Vince Bradley
Attachments:                          2-13-20 Letter to Judge Pedersen Seeking Ext of Discovery.pdf; Scanned Copy of
                                      Defendant Discovery Demands.pdf


Frank,

I just filed the discovery extension request in the Bradley case.

As I went through my file, I saw that I haven’t received formal responses from you to the discovery demands that I’d
served early in the case. I’ve attached another copy of the demands—can you get me responses by mid‐March?

Let’s discuss dates in April for deposition of plaintiff.

Patrick




Patrick Beath
Deputy Corporation Counsel
City of Rochester ‐ Law Department
City Hall ‐ Room 400A
30 Church Street
Rochester, New York 14614
p: (585) 428‐6812 / f: (585) 428‐6950
Patrick.Beath@CityofRochester.gov

‐‐ Confidentiality Notice ‐‐ This email message, including all the attachments, is for the sole use of the intended recipient(s) and
contains confidential and privileged information. Unauthorized use or disclosure is strictly prohibited. If you are not the intended
recipient, you may not use, disclose, copy or disseminate this information. If you are not the intended recipient, please contact the
sender immediately by reply email and destroy all copies of the original message, including attachments.




From: Frank Housh
Sent: Monday, January 13, 2020 7:19 PM
To: Beath, Patrick ; Kirsten Anderson
Subject: Re: Vince Bradley

    Warning: This email originated from an external source. Please do not open attachments, click on links, or provide your
                                      username or password if the source is suspicious.
None. Please note my consent

On Mon, Jan 13, 2020 at 7:11 PM Beath, Patrick <Patrick.Beath@cityofrochester.gov> wrote:

 Frank,
                                                                   1
              Case 6:18-cv-06823-FPG-MJP Document 19-3 Filed 04/30/20 Page 2 of 2



According to my calendar, discovery closes in the Vince Bradley case next Friday, 1/24.



I have to check my file to see what paper discovery is outstanding and I also intend to take Mr. Bradley’s
deposition.



Any objection to a 90-day extension of time to complete discovery—to the end of April?



Patrick




Patrick Beath

Deputy Corporation Counsel

City of Rochester - Law Department

City Hall - Room 400A

30 Church Street

Rochester, New York 14614

p: (585) 428-6812 / f: (585) 428-6950

Patrick.Beath@CityofRochester.gov



-- Confidentiality Notice -- This email message, including all the attachments, is for the sole use of the intended recipient(s) and
contains confidential and privileged information. Unauthorized use or disclosure is strictly prohibited. If you are not the intended
recipient, you may not use, disclose, copy or disseminate this information. If you are not the intended recipient, please contact the
sender immediately by reply email and destroy all copies of the original message, including attachments.




--
Frank Housh, Esq. | houshlaw.com | sent from ipad | 716.362.1128 |


                                                                   2
